Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED FINAL ACTION
Status of Claims
Claims 1, 4, 5, 9, 11 and 18 have been cancelled.  Claims 17 was previously withdrawn.  Claims 2, 3, 6-8, 10 and 12-16 are currently amended.  Claims 2, 3, 6-8, 10 and 12-17 are pending.  Claims 2, 3, 6-8, 10 and 12-16 have been fully considered.  The examined claims are directed to an apparatus.
Status of Previous Objections / Rejections
The previous claim objections and 35 USC §112, 35 USC §102 and 35 USC §103 rejections are withdrawn in view of amendments to the claims, remarks from the Applicant and reconsideration of the pertinent objections/rejections.  However, after careful reconsideration of the claims, Examiner believes new 35 USC §103 rejections, and a new claim objection, are appropriate and has applied such objections/rejections to the noted claims.
Response to Amendment
In their reply dated April 14, 2021, Applicant made certain claim amendments to address one or more objections, rejections, statements and/or claim interpretations of the prior Office Action (OA), to clarify the claim language, and/or to potentially advance prosecution.  

Information Disclosure Statement
	The Examiner has considered the information disclosure statements (IDS) submitted on 04/14/2021.  Please refer to the signed copy of the PTO-1449 form attached herewith.
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 states ‘a monofilament fiber ranging in thickness between 50 microns (μm) and 150 μm.  Since microns and μm are both recognized units and are equivalent, the purpose of using both units in the claim is unclear.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  The inventive entity for a particular application is based on some contribution to at least one of the claims made by each of the named inventors.  MPEP §2137.01.
Claims 1-3, 6-8, 10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (JP3459903) (English machine translation referenced below) in view of Andrews (US6033779) and Cote et al. (US20160009578) (latter two references are of record).
Regarding claims 1-3, 7, 8, 12, 14 and 15, Nishida et al. (Nishida) discloses a yarn-based fluid filter (Abstract, Figs. 1 & 2), comprising: 
a filtration medium comprising multiple yarns disposed parallel to each other (Fig. 1), 
wherein said filtration medium is configured to trap impurities between said yarns ([0014], [0018], [0036], where one may view particles as an impurity), and wherein each of said yarns comprises: 
a central core fiber 6  ([0050], Fig. 1); 
7 wrapped about the central core fiber in an inner helical configuration (Abstract, [0086], Fig. 1); and 
an outer fiber 7 wrapped about the central core fiber and over the inner fiber in an outer helical configuration that is oppositely oriented to the inner helical configuration, to form a protruding cross-hatch pattern (Abstract, Fig. 1; [0022], [0023], [0028], where the yarns protrude from the center and form a cross-hatch pattern) [claim 12].
Therefore, Nishida discloses the claimed invention, except 
i) 	the yarn is multi-layered, and 
ii)	the filter structure has multiple periodically-spaced indentations on the surface of the multi-layered yarn.
However, multi-layered filters, including multi-layered yarns, which one can employ as filter media, is well known in the art.  Also, one can view the use as a fluid filter as one intended use whether or not explicitly stated.   The indentations may be viewed as anomalies in the yarn.
Regarding item i), Andrews, for example, discloses a composite yarn formed of melt-fusible thermoplastic fibers combined with selected other fibers and/or materials including a containment barrier that encapsulates one or more core materials which may present a threat of contamination to workers and/or the environment (Abstract). The composite yarn includes a core covered by an adhesive layer of thermoplastic material which forms a containment barrier, combined with one or more subsequent overlying layers of fibers wrapped or otherwise applied thereto using conventional yarn construction methods (Abstract).  
The invention provides a composite or multi-layered yarn and fabric which may selectively incorporate wire and/or fiberglass and/or other necessary but potentially harmful materials into the basic yarn core, but which offers protection to the worker from exposure to the 
Thus, Andrews discloses a multilayered yarn capable of trapping impurities or effectively a yarn-based fluid filter, where the fluid may, for example, be air or any other fluid, and the impurities are the noted “potentially contaminating materials.”
With respect to the claimed indentations on the yarn’s surface, Cote et al. (Cote) discloses a cord for supporting a biofilm via a plurality of yarns (Abstract).  At least one of the yarns comprises a plurality of hollow fiber gas transfer membranes and extends along the length of the cord, generally in the shape of a spiral (Id.). Optionally, one or more of the yarns may comprise one or more reinforcing filaments. In some examples, a reinforcing yarn is wrapped around a core (Id.).  Yarns are known to have periodic anomalies, defects or non-repeating bumps, which is analogous or tantamount to multiple periodically-spaced indentations on its surface ([0020]).
As such, when the claimed invention was effectively filed, and in view of Andrews and the effectiveness of composite multi-layered yarn for encapsulating (i.e., trapping) contaminants or impurities, and the ability to naturally form different periodic anomalies in a yarn surface, it would have been obvious to one of ordinary skill in the art to employ multi-layered yarn and form multiple periodically-spaced indentations on the surface of the multi-layered yarn, as a means of forming a fluid filter with additional and optimized surface area capable of trapping a multitude of impurities depending on the nature of the fluid to be filtered.
Additional Disclosures Included: Claim 2: The central core fiber is a monofilament fiber ranging in thickness between 50 microns (µm) and 150 µm (Cote, [0022], [0025]); Claim 3: The inner fiber and the outer fiber are spun from multiple monofilament fibers (Cote, [0023]); Claim 7: The outer helical configuration and inner helical configuration have a substantially regular periodicity such that the cross-hatched pattern is uniform and the sizes of the indentations are substantially regular (Cote, Figs. 1, 2, 4, 12 and 14); Claim 8: The thread-pitch of the inner helical configuration is approximately 300 µm and the thread-pitch of the outer helical configuration is approximately 400 µm (Cote, [0006], [0025], [0035], [0038], [0058]); Claim 14: The multiple multi-layered yarns are oriented such that a fluid introduced into the yarn-based fluid filter flows along the length of the yarns (see noted figures in Nishida, Cote etc.); and Claim 15: The oppositely-oriented inner and outer helical configurations: 
(a)	decrease surface tension between the multi-layered yarns thereby preventing the multi-layered yarns from crowding, and 
(b)	increase surface area of the multi-layered yarns, thereby increasing the ability of the multi-layered yarns to trap particles, and increasing the effectiveness of the yarn-based fluid filter (this is a functional aspect or expected result but does not clearly add any additional structure; therefore if the fluid filter is disclosed or obvious in the prior art the associated capabilities or functionality will also be present).

Regarding claim 6, Nishida, Andrews and Cote combined discloses or suggests the yarn-based fluid filter of claim 12, except wherein any of the outer helical configuration and inner helical configuration have an irregular periodicity such that the cross-hatched pattern is non-uniform and the sizes of the indentations vary.


Regarding claim 10, Nishida, Andrews and Cote combined discloses or suggests the yarn-based fluid filter of claim 12, except wherein at least one of the central core fiber, the inner fiber, and the outer fiber comprises a bicomponent fiber having a fusible outer sheath and a non-fusible inner center, wherein the fusible outer sheath has a lower melting point than the non-fusible inner center, thereby allowing at least one of the central core fiber, the inner fiber, and the outer fiber, respectively, to be melted and fixate the inner fiber and the outer fiber about the central core fiber in the cross-hatch pattern.
However, as noted, Andrews discloses composite yarn formed of melt-fusible thermoplastic fibers combined with selected other fibers and/or materials including a containment barrier that encapsulates one or more core materials which may present a threat of contamination to workers and/or the environment (Abstract).  Here the fusible layer is the outer layer and can have a non-fusible inner center or core.
As such, when the claimed invention was effectively filed, and in view of the effectiveness of  composite yarn, it would have been obvious to one of ordinary skill in the art to attempt alternate designs suited to the intended application and to configure the yarn with a bicomponent fiber as claimed.

claim 13, Nishida, Andrews and Cote combined discloses or suggests the yarn-based fluid-filter of claim 12, except wherein, in said filtration medium, some of the multiple multi-layered yarns have their outer fibers twisted in a direction opposite to a direction of twisting of the outer fibers of the remaining multi-layered yarns, wherein the distribution of said some of the multi-layered yarns and said remaining multi-layered yarns is substantially uniform.	However, Andrews, for example, discloses various potential configurations with varying rotations (Andrews, col. 6, lines 7-40; Figs. 3-5, 7 & 8), and at the time when the claimed invention was effectively filed, it would have been obvious to an ordinarily skilled artisan to experiments with alternate rotations and angles, including yarns where a portion is rotated a direction opposite to a direction of twisting of the outer fibers of the remaining multi-layered yarns, as a reasonable design choice, depending on the intended application.

Regarding claim 16, Nishida, Andrews and Cote combined discloses or suggests the yarn-based fluid filter of claim 14, except wherein, in each of the multi-layered yarns, the central core fiber is 2-10 times thicker than each of the inner and outer fibers, allowing the multi-layered yarn to withstand a force exerted thereon by the fluid without any of: bending, buckling, swaying, and twisting of the multi-layered yarn.
However, at the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to routinely experiment and to optimize the various thicknesses of the central versus the inner and outer fibers to achieve a suitable end product that could withstand exerted force without any bending, buckling, swaying, and twisting of the multi-layered yarn.
Response to Arguments
	Applicant’s arguments filed 04-14-2021 have been fully considered.  In view of the claim amendments, Examiner has modified and attempted to clarify the rejections such that one or more arguments may no longer be applicable.  Examiner will address below the arguments found to be unpersuasive, irrelevant or inapplicable with respect to said amended claims.
	With regard to Applicant’s assertion that Cote cannot be regarded as disclosing a yarn-based fluid filter at all and the cords are not used for filtration, Cote does state in [0052] that the features of the system can be adapted.  Also, Examiner regards use of the yarn for filtration as an intended use and one potential adaptation along with the use of Cote’s system in an MBR to support and transport gas to a biofilm.  
	Nevertheless, Examiner has applied a new primary reference (Nishida) where yarn is employed as filtration media.  Also, with respect to Andrews and Applicant’s statement that this reference is silent as to the various elements of independent claim 12, Examiner believes that many of the recited elements such as the central core and the helical wrapping and trapping of impurities are in fact disclosed.  One can also interpret its composite yarn configuration as a potential fluid filter since it is intended as a barrier that protects workers against environmental contamination.
	With respect to the amended/modified claims, Examiner has added one or more new references and/or additional or clarified rationales with respect to any new or added/amended limitations.  As such, Examiner believes all claim limitations as well as each of Applicant’s relevant arguments are fully and properly addressed either in this section or in the modified patentability analysis above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in 
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this particular form, Applicant is encouraged to file this form via the Office’s system for electronic filing of patent correspondence (i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAYDEN BREWSTER/